DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on September 8, 2021 is acknowledged.

Response to Amendment
Applicant amended claims 1, 8, and 11.

Applicant previously cancelled claims 2, 9, 12, and 18-20.

Claims 1, 3-8, 10, 11, 13-17, and 21-26 are pending and have been examined.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 1, 3-8, 10, 11, 13-17, and 21-26 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite a judicial exception because almost every limitation of the claims is cited as the abstract idea. Examiner does not find this argument persuasive. The number of limitations that comprise the abstract idea is ‐known.” Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Applicant merely cites to the utility of the claims, which is not a persuasive argument as to whether they cite an abstract idea. Furthermore, any benefits stem from the abstract idea itself not towards an improvement in technology.  Finally, it is not persuasive to argue that conventional systems do not perform the claims.  Whether or not conventional systems do perform the claims is not persuasive as to the abstract nature of the claims; as opposed to whether conventional systems are not technologically capable of performing the claims (i.e., addressing a technical deficiency/improvement). Applicant’s claims are directed to a judicial exception.
Applicant argued that the claims integrate the judicial exception into a practical application. Examiner does not find this argument persuasive. Applicant merely points out the utility of the claims. Utility is not the same as a practical application. Practical application requires subject matter such as improvements to a computer or technology, use of a particular machines, etc. Applicant’s claims do not contain a practical 
Applicant argued that it recites significantly more through use of a particular machine. Examiner does not find this argument persuasive. Merely reciting computer components does not arise to the level of a particular machine. Applicant has merely tied the use of the judicial exception to a generic computer; the use of a generic computer does not arise to the level of a particular machine. 
Applicant argued it recites something other than what is well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant merely alleges that the claim limitations are not well-understood, routine, and conventional and provides no analysis as to how the claims rise to this standard. Arguing the limitations are “clearly unconventional” is not persuasive analysis as to how they amount to something other than well-understood, routine, and conventional. 
Applicant argued that Examiner has not provided evidence that the limitations are well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is arguing that the underlying abstract idea is something other than well-understood, routine, and conventional. Applicant is incorrect in its view that 
Applicant argued that the claims are similar to those in BASCOM. Examiner does not find this argument persuasive. In BASCOM it was the specific combination, filtering at a specific location, which amounted to significantly more. Applicant’s claims do not contain similar subject matter where conventional activities are being performed in an unconventional manner, such as the filtering in BASCOM. Applicant is merely alleging the claims are similar to BASCOM and have an unconventional combination of limitations. As noted above, Applicant has not expressed how the combination of 
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10, 11, 13-17, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of transferring digital assets. 

Claims 1 and 11 recite the limitations of: 
a transfer request associated with a first user, the transfer request comprising authentication information associated with the first user, first identification information associated with the first user, an identifier associated with a second user, and a transfer amount, the transfer amount being in fiat currency; 
validating the transfer request utilizing the authentication information; 
a digital asset request comprising second identification information associated with the second user and a digital asset amount related to the transfer amount; 
the transaction request comprising the first identification information, the second identification information, and the transfer amount,
wherein transmitting the transaction request to the financial institution computer causes the financial institution computer to: create a holding account on behalf of the second user; and transfer the transfer amount from a financial account of the first user to the holding account;
a transaction response corresponding to the transaction request and indicating that the transfer of the transfer amount from the financial account of the first user to the holding account was successful; 
responsive to receiving the transaction response, generating a digital asset corresponding to the digital asset amount utilizing the first identification information, the digital asset comprising a digital asset identifier and a timestamp and being associated with a first digital asset account of the first user, the digital asset amount being a cryptocurrency amount; 
generating, by the payment method manager and the processor of the server computer, a payment method identifier associated with a second digital asset account of the second user, the payment method identifier being a prepaid card number;    
transferring the digital asset from the first digital asset account of the first user to the second digital asset account of the second user utilizing the first identification information and the second identification information; 
maintaining a blockchain ledger of transactions to indicate the transfer of the digital asset from the first digital asset account of the first user to the second digital asset account of the second user, wherein the blockchain ledger comprises a number of blocks of interaction records, wherein each blockchain ledger includes a hash of a previous block in the blockchain ledger;
transmitting a notification comprising the payment method identifier; 
receiving an authorization request comprising the payment method identifier, a transaction amount, and a resource provider identifier; 
determining the digital asset using the payment method identifier; 
determining if the transaction amount is less than or equal to the transfer amount; 
facilitating by using the payment method identifier, a transfer of the transaction amount from the holding account of the second user to a financial account associated with the resource provider identifier;
deleting the association between the payment method identifier and the digital asset.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a server computer, a computing device of the second user, a financial institution computer, a processor, a computer readable medium, code, a payment method manager, a digital asset management engine, a digital asset account data store, a resource provider computer; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. The limitations of:
receiving a transfer request associated with a first user, 
transmitting the transfer request utilizing the identifier associated with the second user; 
receiving a digital asset request;
transmitting a transaction request to an financial institution computer;
receiving a transaction response corresponding to the transaction request; 
storing the digital asset in association with the payment method identifier;
maintaining a blockchain ledger of transactions;
transmitting a notification; 
receiving an authorization request; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server computer, a computing device of the second user, a financial institution computer, a processor, a computer readable medium, code a payment method manager, a digital asset management engine, a digital asset account data store, a resource provider computer; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a transfer request associated with a first user, 
transmitting the transfer request utilizing the identifier associated with the second user; 
receiving a digital asset request;
transmitting a transaction request to an financial institution computer;
receiving a transaction response corresponding to the transaction request; 
storing the digital asset in association with the payment method identifier;
maintaining a blockchain ledger of transactions;
transmitting a notification; 
receiving an authorization request; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See 

Dependent claims 3-8, 10, 13-17, and 21-26 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 3-8, 10, 13-17, and 21-26 are directed to an abstract idea. Thus, the dependent claims 3-8, 10, 13-17, and 21-26 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when 

Prior Art
Examiner has considered Applicant’s arguments and amendments. Examiner has conducted an updated prior art search. In view of the amended claims and upon further search and consideration, Examiner will not provide a prior art rejection to the claims 1, 3-8, 10, 11, 13-17, and 21-26 this time.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693